Case:20-00055-EAG Doc#:44-22 Filed:06/08/20 Entered:06/08/20 19:33:49   Desc:
                          Exhibit 21 Page 1 of 7




                  EXHIBIT 8
Case:20-00055-EAG Doc#:44-22 Filed:06/08/20 Entered:06/08/20 19:33:49                       Desc:
                          Exhibit 21 Page 2 of 7


                                                               OMB Control Number: 3245-0407
                                                                   Expiration Date: 10/31/2020


                 CARES Act Section 1102 Lender Agreement –
            Non-Bank and Non-Insured Depository Institution Lenders

________________________________________ (“Lender”) hereby agrees as a condition and in
consideration of authorization by the United States Small Business Administration (“SBA”) and
the Department of Treasury for Lender to make Paycheck Protection Program SBA-guaranteed
financing available as part of the Coronavirus Aid, Relief, and Economic Securities Act
(“CARES Act”) (P.L. 116-136) to eligible recipients, as follows (the “Agreement”):

1. Lender Eligibility Requirements

Depository or non-depository financing providers may be eligible to participate as lenders in the
Paycheck Protection Program if they meet the criteria described in the attestations below.

Lender must attest to all of the statements in either Group A or Group B below.

 Group A. Lender attests that it:                                                 Initial below
 Is a depository or non-depository financing provider; AND
 Originates, maintains, and services business loans or other commercial
 financial receivables or participation interests; AND
 Has a formal compliance program relating to, e.g., auditing and
 compliance with applicable laws; AND
 Applies the requirements under the BSA as a federally regulated financial
 institution, or the BSA requirements of an equivalent federally regulated
 financial institution; AND
 Has been operating since at least February 15, 2019; AND
 Has originated, maintained, and serviced more than $50 million in
 business loans or other commercial financial receivables during a
 consecutive 12 month period in the past 36 months.

 Group B. Lender attests that it is:                                              Initial below
 A service provider to an insured depository institution; AND
 Has a contract to support such institution’s lending activities in
 accordance with 12 U.S.C. § 1867(c).




SBA Form 3507 (04/2020)
Case:20-00055-EAG Doc#:44-22 Filed:06/08/20 Entered:06/08/20 19:33:49                Desc:
                          Exhibit 21 Page 3 of 7


Lender Information (Please Provide as Applicable):

 Institution Name
 Headquarters (City, State)
 IRS Employer Identification No.
 State of Incorporation or
 Organization
 Primary Regulator in State of
 Incorporation or Organization
 Primary Contact Name
 Phone Number
 E-mail
 Website
 State ID Number Issued by
 Primary State Regulator
 Central Index Key (CIK)
 Business loans or other commercial financial receivables originated and serviced:
          Originated during the year: $ Amount:                  Number of Loans
                                 2019
                                 2018
                                 2017
             Serviced as of year-end: $ Amount:                  Number of Loans
                                 2019
                                 2018
                                 2017
 Estimated number of small
 businesses served in past 12
 months through a loan, payment,
 or other financial service customer
 relationship
 Explanation (if applicable) of
 estimated number of small
 businesses served (500 character
 max)



 Is the Lender a certified
 Community Development
 Financial Institution?
 For service providers to insured
 depository institutions under 12
 U.S.C. § 1867(c), list the top 3
 insured depository institutions for
 which such services are provided
 (by loan count)
                1.a. Institution Name
                                               2
SBA Form 3507 (04/2020)
Case:20-00055-EAG Doc#:44-22 Filed:06/08/20 Entered:06/08/20 19:33:49                  Desc:
                          Exhibit 21 Page 4 of 7


                        1.b. RSSD ID
                2.a. Institution Name
                        2.b. RSSD ID
                3.a. Institution Name
                        3.b. RSSD ID
 Is Lender subject to an
 enforcement action by its primary
 federal regulator that addresses
 unsafe or unsound lending
 practices?
 For lenders attesting to statements
 in Group B, within the past three
 years, has Lender been examined
 by the Federal Reserve, OCC, or
 FDIC in connection with Lender’s
 role as a service provider under 12
 U.S.C. § 1867(c)?
 Is Lender presently suspended,
 debarred, proposed for debarment,
 or declared ineligible by any
 federal department or agency?
 Is Lender presently the subject of
 any insolvency, bankruptcy or
 creditor’s rights proceedings?
 Is Lender presently subject to any
 indictment, or criminal or civil
 fraud charges brought in any
 jurisdiction?
 Additional comments to clarify
 any information above (750
 character max)




2. Application for Guaranty. This Agreement governs only “covered loans,” duly approved
under delegated authority hereafter for guaranty by SBA, that are subject to the Paycheck
Protection Program under the CARES Act, section 7(a)(36) of the Small Business Act, any rules
that have been issued by SBA implementing the Paycheck Protection Program, or any other
applicable Loan Program Requirements, as defined in 13 CFR § 120.10, as amended from time
to time (collectively “PPP Loan Program Requirements”).

3. Approval of Guaranty. Lender will process and approve covered loans under delegated
authority from SBA. Lender assumes all obligations, responsibilities, and requirements
associated with delegated processing of covered loans made under the Paycheck Protection
                                              3
SBA Form 3507 (04/2020)
Case:20-00055-EAG Doc#:44-22 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc:
                          Exhibit 21 Page 5 of 7


Program. Any change in the terms or conditions stated in the loan authorization shall be made in
accordance with PPP Loan Program Requirements. For purposes of making covered loans to an
eligible recipient under the Paycheck Protection Program, Lender is responsible, to the extent set
forth in the PPP Loan Program Requirements, for all decisions concerning the eligibility
(including size) of a borrower for a covered loan. Lender may issue a covered loan approved
under PPP procedures without prior SBA review and approval of the processing and
underwriting of the loan by executing a PPP Authorization.

4. Closing and Disbursement of Covered Loans. Lender must close and disburse each covered
loan in accordance with the terms and conditions of the PPP Authorization and PPP Loan
Program Requirements. Lender must ensure that a note and all other Loan Documents (as
defined in this paragraph) and additional documents are properly executed and take such other
actions necessary to fulfill the requirements of the Paycheck Protection Program. SBA is
entitled, at any time, to examine and obtain copies of all notes, certifications and documentation
(herein, collectively, called “Loan Documents”), and all other records held by Lender which
relate to covered loans made pursuant to the Paycheck Protection Program.

5. Administration of Covered Loans. Lender will hold the Loan Documents and receive all
payments of principal and interest unless Lender is required to transfer or assign the note to SBA
or a third party at SBA’s direction. Lender must service and liquidate all covered loans made
under the Paycheck Protection Program in accordance with PPP Loan Program Requirements.
Except when SBA directs otherwise, all servicing actions will be the responsibility of Lender,
which must follow accepted standards of loan servicing employed by prudent lenders.

6. Purchase by SBA. By making any written demand that SBA purchase the guaranteed portion
of a loan, Lender will be deemed thereby to certify that the covered loan has been made, closed,
serviced, and liquidated in compliance with the Paycheck Protection Program and PPP Loan
Program Requirements. This Agreement will remain in full force and effect with respect to the
covered loan after any purchase.

7. Prohibited Fees. Other than a fixed interest rate of 1.0% on the covered loan, Lender is not
permitted to charge or receive any bonus, fee, prepayment penalty, commission or other payment
or benefit from a borrower in connection with the making or servicing of any covered loan under
the Paycheck Protection Program.

8. Termination.
A. A Lender’s authority to make a covered loan under this Agreement will terminate on July 1,
    2020. Either party may also terminate this Agreement upon not less than 10 days written
    notice by certified mail to the other party. Termination will not affect the guaranty of any
    covered loan previously authorized by SBA under the Paycheck Protection Program. It is
    understood and agreed that Lender shall continue to comply with the Paycheck Protection
    Program and PPP Loan Program Requirements with respect to any covered loan previously
    authorized by SBA, including but not limited to the servicing and liquidation of such covered
    loans. Termination by either party will not affect in any way Lender’s continuing obligation
    to comply with this Agreement, the Paycheck Protection Program, and all PPP Loan Program
    Requirements with respect to any covered loan previously authorized by SBA under this
    Agreement. If this Agreement is terminated by either Lender or SBA, Lender hereby agrees
    that SBA may in its sole discretion transfer some or all of the covered loans and/or the
                                                   4
SBA Form 3507 (04/2020)
Case:20-00055-EAG Doc#:44-22 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc:
                          Exhibit 21 Page 6 of 7


   servicing and liquidation of such covered loans and related fees or income to SBA or another
   entity approved by SBA. If SBA requires the transfer of Lender’s covered loans, Lender
   must cooperate with SBA to transfer responsibility for servicing and liquidating of such
   covered loans.

B. The guaranty of any covered loan will be automatically terminated if Lender does not submit
   to SBA a demand to purchase the guaranty or a request to extend the maturity within one
   year after the maturity of the note.

9. Assignment. Lender may only assign or transfer its rights and obligations under this
   Agreement with SBA’s prior written consent, which SBA may withhold in its sole discretion.

10. Interpretation of this Agreement.
A. This Agreement is subject to section 7(a)(36) of the Small Business Act, the Paycheck
    Protection Program and PPP Loan Program Requirements and will be interpreted and
    construed subject to, and to give full effect to, the broad scope of SBA’s power and authority
    under the Small Business Act and those requirements. Lender consents and agrees to all
    rights and remedies available to SBA under the Small Business Act, the Paycheck Protection
    Program and PPP Loan Program Requirements, as each of those are amended from time to
    time, and any other applicable law.

B. To the best of its knowledge, Lender certifies that it is in compliance and will maintain
   compliance with all applicable requirements of the Paycheck Protection Program and PPP
   Loan Program Requirements.

C. Lender understands that SBA’s rights and powers under the Small Business Act, the
   Paycheck Protection Program and PPP Loan Program Requirements are in addition to, and
   exist independent of, this Agreement, and that nothing in this Agreement may be asserted
   against SBA under any circumstances to delay or prevent SBA’s full exercise of its rights
   under applicable law.

D. Lender agrees to hold SBA harmless for any action taken by SBA in enforcing this
   Agreement, the Small Business Act, the Paycheck Protection Program and PPP Loan
   Program Requirements against Lender for any covered loan made under this Agreement.

E. Lender agrees that any modification to this Agreement to be asserted against SBA or any
   exemption to be claimed from any provision of the Small Business Act, the Paycheck
   Protection Program, or PPP Loan Program Requirements is invalid, null, and void unless it is
   made in writing by an official of SBA authorized to grant such modification or exemption
   and was made after full disclosure to SBA of all material facts and circumstances.

F. This Agreement is to be interpreted under and construed in accordance with federal law.

G. This Agreement will inure to the benefit of, and be binding upon, the Lender’s authorized
   successors and assigns.

H. Lender understands that its execution and transmission to SBA of this Agreement does not
   grant automatic enrollment in the Paycheck Protection Program. SBA and the Department of
                                                5
SBA Form 3507 (04/2020)
Case:20-00055-EAG Doc#:44-22 Filed:06/08/20 Entered:06/08/20 19:33:49                    Desc:
                          Exhibit 21 Page 7 of 7


   Treasury will evaluate Lender and this Agreement in accordance with the PPP Loan Program
   Requirements and determine whether Lender has the necessary qualifications to process,
   close, disburse, and service loans made with the SBA guarantee. SBA and the Department of
   Treasury may request additional information from Lender before making a determination.

By signing below, I hereby certify that I have the authority to execute this Agreement for the
Lender on whose behalf I am signing, and that all representations made are true and correct to
the best of my knowledge. I further acknowledge that on behalf of the Lender I have also
submitted an Incumbency Certificate attached hereto. I further acknowledge that on behalf of the
Lender I have also submitted Lender’s most recent fiscal year-end audited financial statements
attached hereto. I further acknowledge that any false statements made to the U.S. Small Business
Administration and Department of the Treasury can result in criminal prosecution under 18
U.S.C. 1001, 15 U.S.C. 645, and other provisions and imposition of civil money penalties under
31 U.S.C. 3729.

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement.

______________________________________
Name of Lender

______________________________________                     ______________________
Signature                                                  Date

______________________________________
Name and Title

ATTEST/WITNESS

I, _________________________________, hereby represent and warrant that I am a duly
elected or appointed Secretary or Officer of __________________________________ (the
“Lender”) and that ____________________________________________ is duly authorized and
has the legal capacity to execute this Agreement on behalf of the Lender.

                             Signature:     ______________________________________

                       Name and Title:      ______________________________________

Attachment 1: Incumbency Certificate

Attachment 2: Most recent fiscal year-end audited financial statements.

Transmit executed SBA Form 3507 (04-20) and attachments to
NFRLApplicationForPPP@sba.gov.




                                               6
SBA Form 3507 (04/2020)
